Title: To George Washington from William Heath, 10 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands May 10. 1782.
                        
                        I have just received a letter from colonel Humphrys, in which he observes that your Excellency wishes to be
                            informed whether brigadier-general Glover is absent at this time by my permission, and if not, whether I know the reasons
                            of his absence. To which I beg leave to reply, that general Glover is not now absent with any permission of mine, nor do I
                            know the reasons of his absence. The 10th of December last (five months ago this day) he called at my quarters and
                            informed me he had general McDougall’s leave of absence if it met with my approbation, which I gave verbally, without
                            mentioning any particular time. I do not recollect a general officer at any time having a written furlough; or if it had
                            been the case the present year, I should suppose your Excellency’s order for all officers to be with the army by the 10th
                            of April superseded all other orders or permissions, and that every officer would think himself bound thereby. I should
                            have thought so for myself had I been absent, and pointedly obeyed the injunction. Some few who have exceded that time,
                            and have imagined that they had reasons which would justify their so doing, for the honor and preservation of discipline
                            and good order, have been tried by court-martial, mulcted and reprimanded, and have bowed to the stroke of justice. These
                            must feel keen sensations, although they suffer a just punishment for their neglect, if others of more elevated rank
                            should transgress with impunity. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant

                        
                            W. Heath 
                        
                    